UPON PETITION FOR REHEARING.
Sage, J.
I have carefully re-examined the questions presented in this cause on the hearing, and those presented upon the application for rehearing, and am brought to the conclusion that there is no ground for a rehearing. The complainants’ bill is framed in accordance with their claim, that the court of common pleas of Lawrence county, Ohio, had no jurisdiction whatever in the five cases mentioned in the bill, and that therefore all the proceedings in those cases, and the sale under them, were null and void ab initio; and the argument of counsel proceeded on that ground. The defendants are in possession. If the court which rendered the judgments under which the sale was made to their grantors had no jurisdiction, the defendants are mere trespassers, and the action of ejectment is the proper rem*664edy, and equity has no jurisdiction, as was decided upon the hearing. I still adhere to that opinion. The case of Hipp v. Babin, 19 How. 271, cited with approval in Ellis v. Davis, 109 U. S. 485, S. C. 8 Sup. Ct. Rep. 827, is to my mind conclusive, not only as to the proposition above stated, but also against the claim that the court should retain the bill for an account of rents, profits, and improvements, as well as against the claim that the parties may confer jurisdiction by consent* ing to recognize the parties in possession as trustees, to whom the complainants may pay the amount, with interest, paid by their grantors at the sale made by order of the court, under which they claim. See, also, Root v. Railway Co., 105 U. S. 212.
But independently of this view, and conceding for argument’s sake the jurisdiction of equity over the case presented, the bill was properly dismissed upon the authority of Ludlow v. Ramsey, 11 Wall. 581-589. The language used by Justice Beadley in announcing the opinion of the court is applicable here: “But if, as in this case, a party voluntarily leaves his country or his residence for the purpose of engaging in hostilities against the former, he cannot be permitted to complain of legal proceedings regularly prosecuted against him as an absentee, on the ground of his inability to return or to hold communication with the place where the proceedings are conducted. That would be carrying the privilege of contra non valentem to an unreasonable extent.” See, also, University v. Finch, 18 Wall. 106-111; McQuiddy v. Ware, 20 Wall. 14. In this last case it was held that “a man who has neglected his private affairs, and gone away from his home and state for the purpose of devoting his time to the cause of rebellion against the government, cannot come into equity to complain that his creditors have obtained payment of admitted debts through judicial process obtained upon constructive notice.” In that case Justice Davis, in the course of his opinion, made the following statement, which is strongly in support of the decision by this court in this case rendered after the hearing:
“But if the proceedings, instead of being irregular and voidable, are null and void, as they are characterized in the bill, the remedy at law is complete; for there is in such a condition of things nothing in the way of the successful maintenance of an action of ejectment, which will result, not only in the restoration of the lands, but also of their rents and profits.”
The case of Haymond v. Camden, 22 W. Va. 194, cited by counsel for complainants, is not recognized as authority by this court. It is in conflict with the cases above referred to, and- they are the cases by which this court will be guided, without regard to any others asserting the contrary doctrine. Besides, the case of Haymond v. Camden rests upon a provision of the constitution of West Virginia, adopted since the admission of that state to the Union, and since the close of the rebellion, and effective, if not intended, for the protection and benefit'of those who were engaged in the rebellion.
Upon the request of counsel on both sides I state my opinion upone *665those questions, which I declined to pass upon in the former decision of this case; it being suggested also that no action at law will be brought.
The application for rehearing is denied.